              Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 1 of 8


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD E. KAMMERDIENER,                       NO. 2:18-CV-001484

                       Plaintiff,

         v.

ARMSTRONG COUNTY, PHILLIP
SHAFFER, REGINA HIMES and ERICA
KIRKPATRICK,

                       Defendants.


         ANSWER AND AFFIRMATIVE DEFENSES TO FIRST AMENDED COMPLAINT


         The Defendants, Armstrong County, Phillip Shaffer, Regina Himes, in her Individual Capacity;

and Erica Kirkpatrick, in her individual capacity, by and through their counsel, Francis D. Wymard and

William J. Ferren & Associates and file their Answer and Affirmative Defenses to Plaintiff’s First

Amended Complaint as follows:

         1.     Paragraph 1 is an introductory paragraph which constitutes conclusions of law and fact and

to which no response is required.

         2.     Paragraph 2 of the First Amended Complaint contain conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 2.

         3.     Paragraph 3 of the First Amended Complaint contain conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 3.

         4.     Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 4. Therefore, they are denied and strict proof is demanded at the time of

trial.

         5.     The averments of paragraph 5 are admitted.
              Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 2 of 8


        6.      The averments of paragraph 6 are admitted in part. Defendant Shaffer admits that he is an

adult individual and is employed as the Warden of the Armstrong County Jail. The remaining averments

constitute conclusions of law to which no response is required.

        7.      The averments of paragraph 7 are admitted.

        8.      The averments of paragraph 8 are admitted.

        9.      The averments of paragraph 9 are admitted.

        10.     The averments of paragraph 10 constitute conclusions of law to which no response is

required. To the extent that a response is required Defendants deny the averments and demand strict

proof at the time of trial.

        11.     The averments of paragraph 11 constitute conclusions of law to which no response is

required. To the extent that a response is required Defendants deny the averments and demand strict

proof at the time of trial.

        12.     The Defendants repeat and incorporate by reference their responses to paragraphs 1

through 11 as if fully restated herein.

        13.     Defendants admit the averments of paragraph 13.

        14.     The “Consent Order” referred to in Paragraph 14 of the First Amended Complaint is a

document which speaks for itself.         Plaintiff’s characterizations of the document, to the extent the

characterizations are not consistent with the writing are denied

        15.     The “Consent Order” referred to in Paragraph 15 of the First Amended Complaint is a

document which speaks for itself.         Plaintiff’s characterizations of the document, to the extent the

characterizations are not consistent with the writing are denied.

        16.     Paragraph 16 of the First Amended Complaint contains conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 16.
               Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 3 of 8


         17.     Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 17. Therefore, they are denied and strict proof is demanded at the time of

trial.

         18.     The averments of paragraph 18 are admitted.

         19.     The averments of paragraph 19 are admitted.

         20 – 29.       Defendants are without knowledge or information sufficient to form a belief as to

the truth of the averments of paragraphs 20 through 29. Therefore, they are denied and strict proof is

demanded at the time of trial.

         30.     Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 30. Therefore, they are denied and strict proof is demanded at the time of

trial. In further response, Defendant Kirkpatrick admits that she received a letter from Plaintiff with an

unknown date.

         31.     Defendant Kirkpatrick admits to responding to a letter from Plaintiff, said response dated

January 18, 2017, as set forth in Paragraph 31.

         32.     The Defendants admit the averments of paragraph 32.

         33.     The Defendants are without personal knowledge regarding the averments of paragraph 33.

In further response, documents including an inmate request slip purportedly from Plaintiff indicate that

the averments of paragraph 33 are correct.

         34.     The Defendants are without personal knowledge regarding the averments of paragraph 34.

In further response, documents including an inmate request slip purportedly from Plaintiff indicate that

the averments of paragraph 34 are correct.

         35.     The Defendants are without personal knowledge regarding the averments of paragraph 35.

In further response, documents including an inmate request slip purportedly from Plaintiff indicate that

the averments of paragraph 35 are correct.
               Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 4 of 8


         36.      The Defendants are without personal knowledge regarding the averments of paragraph 36.

In further response, documents including an inmate request slip purportedly from Plaintiff indicate that

the averments of paragraph 36 are correct.

         37.      Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 37. Therefore, they are denied and strict proof is demanded at the time of

trial.

         38.      Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 38. Therefore, they are denied and strict proof is demanded at the time of

trial.

         39.      The averments of paragraph 39 are admitted in part. It is admitted that Plaintiff executed a

new consent order on May 5, 2017. The remaining averments of paragraph 39 are denied.

         40.      The Defendants deny the averments of paragraphs 40.

         41.      Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 41. Therefore, they are denied and strict proof is demanded at the time of

trial.

         42.      Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 42. Therefore, they are denied and strict proof is demanded at the time of

trial.

         43.      The Defendants deny the averments of paragraphs 43.

         44.      Paragraph 44 of the First Amended Complaint contains conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 44.

         45-62.          The Defendants deny the averments of paragraphs 45 through 62.
               Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 5 of 8


         63.      The “Consent Order” referred to in Paragraph 63 of the First Amended Complaint is a

document which speaks for itself.         Plaintiff’s characterizations of the document, to the extent the

characterizations are not consistent with the writing are denied.

         64.      Paragraph 64 of the First Amended Complaint contains conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 64.

         65-83.          The Defendants deny the averments of paragraphs 65 through 83, including all

subparagraphs associated with the numbered paragraph.

         84.      Defendants are without knowledge or information sufficient to form a belief as to the truth

of the averments of paragraph 84. Therefore, they are denied and strict proof is demanded at the time of

trial.

         85.      Paragraph 85 of the First Amended Complaint contains conclusions of law to which no

response is required of these Defendants. To the extent that a response may be required Defendants deny

the averments of paragraph 85.

         86-117.         The Defendants deny the averments of paragraphs 86 through 117, including all

subparagraphs associated with the numbered paragraph.

         118-122.        Defendants, Armstrong County and Shafer deny the averments of paragraphs 118

through 122.

         To the extent not specifically pled in either the Complaint or Answer, the Defendants deny all

allegations made by Plaintiff

         WHEREFORE, Defendants deny that they are liable to any party and ask that this matter be

dismissed with costs and attorney fees as determined by the Court.

                                     FIRST AFFIRMATIVE DEFENSE

         Plaintiff has failed to state a claim upon which relief can be granted.
              Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 6 of 8


                                    SECOND AFFIRMATIVE DEFENSE

          The Defendants’ actions conformed to all applicable laws and regulations at all times relevant

hereto.

                                     THIRD AFFIRMATIVE DEFENSE

          Plaintiff is not entitled to punitive damages against these Defendants.

                                    FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s cause of action is barred by the doctrines of collateral estoppel and/or res judicata.

                                      FIFTH AFFIRMATIVE DEFENSE

          Plaintiff was not deprived of any right secured by the United States Constitution.

                                     SIXTH AFFIRMATIVE DEFENSE

          These Defendants acted with objective reasonableness and clearly without malice or deliberate

indifference to the known rights of the Plaintiff, and these Defendants are entitled to the defense of

qualified, good-faith immunity.

                                   SEVENTH AFFIRMATIVE DEFENSE

          Defendants reserve the right to plead and assert additional Affirmative Defenses when facts

supporting said Affirmative Defenses become known and available.

                                    EIGHTH AFFIRMATIVE DEFENSE

          These Defendants deny each and every other allegation, matter and averment made or contained in

Plaintiffs’ Complaint not specifically and previously admitted herein.

                                     NINTH AFFIRMATIVE DEFENSE

          The Defendants assert all other defenses, immunities, and limitations of damages available to them

under the Political Subdivision Tort Claims Act and avers that Plaintiff’s remedies, if any, are limited

exclusively thereto.
            Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 7 of 8


       Any and all pendent state law claims which may be contained within the Complaint are barred by

virtue of the doctrines of governmental immunity and official immunity pursuant to Pennsylvania Law, as

provided in the Political Subdivision Tort Claims Act, 42 Pa. C.S. §8541 et seq.

                                 TENTH AFFIRMATIVE DEFENSE

       Defendants state that while they deny the allegations and averments made or contained in

Plaintiffs’ Complaint, any and all acts or actions committed by them were discretionary in nature and

taken in good faith.

                               ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s cause of action is barred by the Rooker-Feldman Doctrine and the United States

Supreme Court decision in Heck v. Humphrey, 512 US 477 (1994).



JURY TRIAL DEMANDED



                                             WILLIAM J. FERREN & ASSOCIATES


                                             BY: /s/ Francis D. Wymard.
                                                     Francis D. Wymard, Esquire
                                                     Attorney for Defendants, Armstrong County,
                                                     Phillip Shaffer, Regina Himes, in her
                                                     Individual Capacity; and Erica Kirkpatrick,
                                                     in her Individual Capacity
                                                     PA I.D. #94749
                                                     112 Washington Place
                                                     Suite 975, Two Chatham Center
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 338-3197
                                                     Fax: (412) 471-8748
                                                     fwymard@travelers.com
            Case 2:18-cv-01484-CB-MPK Document 27 Filed 09/25/19 Page 8 of 8




                                  CERTIFICATE OF SERVICE


       I, Francis D. Wymard, Esquire, hereby certify that on this 25th day of September, 2019, I

electronically filed the foregoing Answer and Affirmative Defenses to Plaintiff’s First Amended

Complaint with the Clerk of Court using the CM/ECF system which will send notification of such filing

to the following:

                                 Alexander H. Lindsay, Jr., Esquire
                                    The Lindsay Law Firm, P.C.
                                 110 East Diamond Street, Suite 301
                                          Butler, PA 16001
                                   michele@lindsaylawfirm.com
                                      (Attorney for Plaintiff)

                                    Caroline Liebenguth, Esquire
                                   Supreme Court of Pennsylvania
                                Administration Offices of PA Courts
                                   1515 Market Street, Suite 1414
                                       Philadelphia, PA 19102
                                    legaldepartment@pacourts.us
                         (Attorney for Erica Kirkpatrick and Regina Himes,
                                     in their Official Capacities)



                                          WILLIAM J. FERREN & ASSOCIATES


                                          BY: /s/ Francis D. Wymard.
                                                  Francis D. Wymard, Esquire
                                                  Attorney for Defendants, Armstrong County,
                                                  Phillip Shaffer, Regina Himes, in her
                                                  Individual Capacity; and Erica Kirkpatrick,
                                                  in her Individual Capacity
                                                  PA I.D. #94749
                                                  112 Washington Place
                                                  Suite 975, Two Chatham Center
                                                  Pittsburgh, PA 15219
                                                  Phone: (412) 338-3197
                                                  Fax: (412) 471-8748
                                                  fwymard@travelers.com
